Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a torque command differential component taking a differential of the torque command and obtaining a torque command differential value; 
a motor actual speed second order differential component taking a second order differential of the detection speed of the motor and obtaining a motor jerk; 
a runaway detection component determining that the motor is in a runaway state in a case where an abnormal state in which a sign of the motor jerk and a sign of the torque command differential value do not match continues for a predetermined time or morel wherein the runaway detection component resets a duration of the abnormal state to zero in a case where the sign of the motor jerk and the sign of the torque command differential value match before the abnormal state has continued for the predetermined time or more.
With respect to claim 7, the Prior Art does not teach a runaway state detection component determining that an abnormal state is present in a case where a sign of a motor jerk, which is a second order differential value of the detection speed of the motor, and 
a sign of a differential value of the torque command do not match, and determining that the motor is in a runaway state in a case where the abnormal state continues for a predetermined time or more, 
wherein the runaway state detection component resets a duration of the abnormal state to zero in a case where the sign of the motor jerk and the sign of the differential value of the torque command match before the abnormal state has continued for the predetermined time or more.

determining that the motor is in a runaway state in a case where an abnormal state in which a sign of the motor jerk and a sign of the torque command differential value do not match continues for a predetermined time or more; and 
resetting a duration of the abnormal state to zero in a case where the sign of the motor jerk and the sign of the torque command differential value match before the abnormal state has continued for the predetermined time or more.
	Claims 1, 3-10, 13, 14, and 16-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICK D GLASS/Primary Examiner, Art Unit 2846